RANCHER ENERGY CORP.


2006 STOCK INCENTIVE PLAN


FORM OF STOCK OPTION AGREEMENT


Rancher Energy Corp. (the “Company”), pursuant to its 2006 Stock Incentive Plan
(the “Plan”), hereby grants to Optionee listed below (“Optionee”), an option to
purchase the number of shares of the Company’s Common Stock set forth below,
subject to the terms and conditions of the Plan and this Stock Option Agreement.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Stock Option Agreement.


I.
NOTICE OF STOCK OPTION GRANT


 
Optionee:
 
___________________________________
Date of Stock Option Agreement:
 
___________________________________
Date of Grant:
 
___________________________________
Vesting Commencement Date*:
 
___________________________________
Exercise Price per Share:
 
___________________________________
Total Number of Shares Granted:
 
___________________________________
Term/Expiration Date:
 
___________________________________



* This Option shall not be exercisable until the shareholders of the Company
have approved the Plan. If the shareholders fail to approve the Plan by October
1, 2007, then this Option shall automatically become a Non-Incentive Stock
Option. See Section 6 below.





Type of Option:
⁮ Incentive Stock Option or ⁮ Non-Incentive Stock Option

 



Vesting Schedule:
The Option Shares subject to this Option shall vest according to the following
schedule:

  __________________________________________

  __________________________________________ 


 

Termination Period:
This Option may be exercised, to the extent vested, for one month after Optionee
ceases to be an Eligible Person, or such longer period as may be applicable upon
the death or disability of Optionee as provided herein (or, if not provided
herein, then as provided in the Plan), but in no event later than the
Term/Expiration Date as provided above.

 
 
 

--------------------------------------------------------------------------------

 
 
II.
AGREEMENT



1. Grant of Option. The Company hereby grants to Optionee an Option to purchase
the number of shares of Common Stock (the “Option Shares”) set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”). Notwithstanding anything to the contrary anywhere
else in this Option Agreement, this grant of an Option is subject to the terms,
definitions, and provisions of the Plan adopted by the Company, which is
incorporated herein by reference.


If designated in the Notice of Grant as an Incentive Stock Option, this Option
is intended to qualify as an Incentive Stock Option as defined in Section 422 of
the Code; provided, however, that to the extent that the aggregate Fair Market
Value of stock with respect to which Incentive Stock Options (within the meaning
of Code Section 422, but without regard to Code Section 422(d)), including the
Option, are exercisable for the first time by Optionee during any calendar year
(under the Plan and all other incentive stock option plans of the Company, if
any) exceeds $100,000, such options shall be treated as not qualifying under
Code Section 422, but rather shall be treated as Non-Incentive Stock Options to
the extent required by Code Section 422. The rule set forth in the preceding
sentence shall be applied by taking options into account in the order in which
they were granted. For purposes of these rules, the Fair Market Value of stock
shall be determined as of the time the option with respect to such stock is
granted.


2. Exercise of Option. This Option is exercisable as follows:


(a) Right to Exercise.


(i) This Option shall be exercisable cumulatively according to the vesting
schedule set out in the Notice of Grant. For purposes of this Stock Option
Agreement, Option Shares subject to this Option shall vest based on Optionee’s
continued status as an Eligible Person.


(ii) This Option may not be exercised for a fraction of a Share.


(iii) In the event of Optionee’s death, disability or other termination of
Optionee’s status as an Eligible Person, the exercisability of the Option is
governed by Sections 7, 8 and 9 below.


(iv) In no event may this Option be exercised after the date of expiration of
the term of this Option as set forth in the Notice of Grant.


(b) Method of Exercise. This Option shall be exercisable by written Notice (in
the form attached as Exhibit A). The Notice must state the number of Option
Shares for which the Option is being exercised, and such other representations
and agreements with respect to such Option Shares as may be required by the
Company pursuant to the provisions of the Plan. The Notice must be signed by
Optionee and shall be delivered in person or by certified mail to the Secretary
of the Company. The Notice must be accompanied by payment of the Exercise Price
plus payment of any applicable withholding tax. This Option shall be deemed to
be exercised upon receipt by the Company of such written Notice accompanied by
the Exercise Price and payment of any applicable withholding tax.


 
 

--------------------------------------------------------------------------------

 
 
No Option Shares shall be issued pursuant to the exercise of an Option unless
such issuance and such exercise comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Option Shares may then be
listed. Assuming such compliance, for income tax purposes the Option Shares
shall be considered transferred to Optionee on the date on which the Option is
exercised with respect to such Option Shares.


3. Optionee’s Representations. If the Option Shares purchasable pursuant to the
exercise of this Option have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), at the time this Option is exercised,
Optionee shall, if required by the Company, concurrently with the exercise of
all or any portion of this Option, deliver to the Company his or her Investment
Representation Statement in the form attached hereto as Exhibit B.


4. Lock-Up Period. Optionee hereby agrees that if so requested by the Company or
any representative of the underwriters (the “Managing Underwriter”) in
connection with any registration of the offering of any securities of the
Company under the Securities Act, Optionee shall not sell or otherwise transfer
any Option Shares or other securities of the Company during the 180-day period
(or such period as may be requested in writing by the Managing Underwriter and
agreed to in writing by the Company) (the “Market Standoff Period”) following
the effective date of a registration statement of the Company filed under the
Securities Act. The Company may impose stop-transfer instructions with respect
to securities subject to the foregoing restrictions until the end of such Market
Standoff Period and these restrictions shall be binding on any transferee of
such Option Shares.


5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof:


(a) cash;


(b) check; or


(c) with the consent of the Option Committee, any method of payment, or
combination thereof that is permitted in the Plan.


6. Restrictions on Exercise. This Option may not be exercised as an Incentive
Stock Option until the Plan has been approved by the shareholders of the
Company. If the stockholders fail to approve the Plan by October 1, 2007, then
this Option shall automatically become a Non-Incentive Stock Option. If the
issuance of Option Shares upon such exercise or if the method of payment for
such shares would constitute a violation of any applicable federal or state
securities or other law or regulation, then the Option may also not be
exercised. The Company may require Optionee to make any representation and
warranty to the Company as may be required by any applicable law or regulation
before allowing the Option to be exercised.


7. Termination of Relationship. If Optionee ceases to be an Eligible Person
(other than by reason of Optionee’s death or the total and permanent disability
of Optionee as defined in Code Section 22(e)(3)), Optionee may exercise this
Option, to the extent the Option was vested at the date on which Optionee ceases
to be an Eligible Person, but only within one month from such date (and in no
event later than the expiration date of the term of this Option set forth in the
Notice of Grant). To the extent that the Option is not vested at the date on
which Optionee ceases to be an Eligible Person, or if Optionee does not exercise
this Option within the time specified herein, the Option shall terminate.


 
 

--------------------------------------------------------------------------------

 
 
8. Disability of Optionee. If Optionee ceases to be an Eligible Person as a
result of his or her total and permanent disability as defined in Code Section
22(e)(3), Optionee may exercise the Option to the extent the Option was vested
at the date on which Optionee ceases to be an Eligible Person, but only within
three months from such date (and in no event later than the expiration date of
the term of this Option as set forth in the Notice of Grant). To the extent that
the Option is not vested at the date on which Optionee ceases to be an Eligible
Person, or if Optionee does not exercise such Option within the time specified
herein, the Option shall terminate.


9. Death of Optionee. If Optionee ceases to be an Eligible Person as a result of
the death of Optionee, the vested portion of the Option may be exercised at any
time within three months following the date of death (and in no event later than
the expiration date of the term of this Option as set forth in the Notice of
Grant) by Optionee’s estate or by a person who acquires the right to exercise
the Option by bequest or inheritance. To the extent that the Option is not
vested at the date of death, or if the Option is not exercised within the time
specified herein, the Option shall terminate.


10. Non-Transferability of Option. This Option may not be transferred in any
manner except by will or by the laws of descent or distribution. It may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors,
and assigns of Optionee.


11. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant.


12. Restrictions on Option Shares. Optionee hereby agrees that Option Shares
purchased upon the exercise of the Option shall be subject to such terms and
conditions as the Option Committee shall determine in its sole discretion. Such
terms and conditions may, in the Option Committee’s sole discretion, be
contained in the Exercise Notice with respect to the Option or in such other
agreement as the Option Committee shall determine and which the Optionee hereby
agrees to enter into at the request of the Company.


(Signature Page Follows)


 
 

--------------------------------------------------------------------------------

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which shall constitute one document.



    RANCHER ENERGY CORP.                By:______________              
Name:____________               Title:_____________  



OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF OPTION SHARES PURSUANT TO
THE OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE
WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S 2006 STOCK INCENTIVE PLAN,
WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT
WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR
SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE AND WITH OR WITHOUT PRIOR NOTICE, UNLESS THE COMPANY AND THE OPTIONEE HAVE
AGREED OTHERWISE IN WRITING.


Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof. Optionee hereby accepts
this Option subject to all of the terms and provisions hereof. Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option, and fully
understands all provisions of the Option. Optionee hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Option
Committee upon any questions arising under the Plan or this Option. Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.
 

Dated:____________          Name:        Address:        Address:   

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


RANCHER ENERGY CORP.


2006 STOCK INCENTIVE PLAN


EXERCISE NOTICE




Rancher Energy Corp.
Attention: Stock Administration


1. Exercise of Option. Effective as of today, ___________, _____, the
undersigned (“Optionee”) hereby elects to exercise Optionee’s option to purchase
_________ shares of the Common Stock (the “Option Shares”) of Rancher Energy
Corp. (the “Company”) under and pursuant to the Company’s 2006 Stock Incentive
Plan (the “Plan”) and the Stock Option Agreement dated _____________________
(the “Option Agreement”). Capitalized terms used herein without definition shall
have the meanings given in the Option Agreement.
 
Date of Grant:
 
______________________________
Number of Option Shares as to which Option is Exercised:
 
______________________________ 
Exercise Price per Share:
 
$____________
Total Exercise Price:
 
$____________
Certificate to be Issued in Name of:
 
______________________________ 
Cash Payment Delivered Herewith:
o 
$____________




Type of Option:
o Incentive Stock Option  oNon-Qualified Stock Option



2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read, and understood the Plan and the Option Agreement. Optionee
agrees to abide by and be bound by their terms and conditions.


3. Rights as Shareholder. Until the stock certificate evidencing such Option
Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to Option Shares subject to the Option, notwithstanding the exercise of
the Option. The Company shall issue (or cause to be issued) such stock
certificate promptly after the Option is exercised. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued. Optionee shall enjoy rights as a shareholder until
such time as Optionee disposes of the Option Shares or the Company. Upon such
exercise, Optionee shall have no further rights as a holder of the Option
Shares.


 
 

--------------------------------------------------------------------------------

 
 
4. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase of the Option Shares. Optionee
represents that Optionee has consulted with any tax consultants Optionee deems
advisable in connection with the purchase of the Option Shares and that Optionee
is not relying on the Company for any tax advice.


5. Restrictive Legends and Stop-Transfer Orders.


(a) Legends. Optionee understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Option Shares
together with any other legends that may be required by state or federal
securities laws:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE, TRANSFER, PLEDGE, OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.


(b) Stop-Transfer Notices. Optionee agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.


(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Option Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Option Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Option Shares shall have been so
transferred.


6. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, representatives, administrators,
successors, and assigns.


7. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Company’s
Board of Directors or committee thereof that is responsible for the
administration of the Plan (the “Option Committee”), which shall review such
dispute at its next regular meeting. The resolution of such a dispute by the
Option Committee shall be final and binding on the Company and on Optionee.


 
 

--------------------------------------------------------------------------------

 
 
8. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada excluding that body
of law pertaining to conflicts of law. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.


9. Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.


10. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.


11. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Option Shares as set forth above in Section 1, as well as
any applicable withholding tax.


12. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Agreement, the Plan, the Option Agreement, and the Investment
Representation Statement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Optionee with respect to the subject matter hereof.
 
Accepted by:
Submitted by:
   
RANCHER ENERGY CORP.
OPTIONEE
       
By:________________________
_____________________________ 
Name:______________________
Name:_____________________________
Its:________________________
Address:___________________________
       



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


INVESTMENT REPRESENTATION STATEMENT





OPTIONEE  :      COMPANY  :  Rancher Energy Corp.    SECURITY  :  Common Stock 
  AMOUNT  :      DATE  :        :     

  
In connection with the purchase of the above-listed shares of Common Stock (the
“Securities”) of Rancher Energy Corp. (the “Company”), the undersigned (the
“Optionee”) represents to the Company the following:




(a) Optionee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities. Optionee is acquiring
these Securities for investment for Optionee’s own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).


(b) Optionee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Optionee’s
investment intent as expressed herein. Optionee understands that the Securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Optionee
further acknowledges and understands that the Company is under no obligation to
register the Securities. Optionee understands that the certificate evidencing
the Securities will be imprinted with a legend that prohibits the transfer of
the Securities unless they are registered or such registration is not required
in the opinion of counsel satisfactory to the Company and any other legend
required under applicable state securities laws.


(c) Optionee is familiar with the provisions of Rule 144 promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions.


Under Rule 144, the Securities may be resold in certain limited circumstances
subject to the provisions of Rule 144, which requires the resale to occur not
less than one year after the later of the date the Securities were sold by the
Company or the date the Securities were sold by an affiliate of the Company,
within the meaning of Rule 144; and, in the case of acquisition of the
Securities by an affiliate, or by a non-affiliate who subsequently holds the
Securities less than two (2) years, the satisfaction of the following
conditions: (1) the resale being made through a broker in an unsolicited
“broker’s transaction” or in transactions directly with a market maker (as said
term is defined under the Securities Exchange Act of 1934); and, in the case of
an affiliate; (2) the availability of certain public information about the
Company; (3) the amount of Securities being sold during any three (3)-month
period not exceeding the limitations specified in Rule 144(e); and (4)  the
timely filing of a Form 144, if applicable.


 
 

--------------------------------------------------------------------------------

 
 
(d) Optionee further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rules 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.
Optionee understands that no assurances can be given that any such other
registration exemption will be available in such event.



  Signature of Optionee:                Optionee          Date:
_______________________, ____           

 
 
 

--------------------------------------------------------------------------------

 
 